Title: Orders, 31 December 1755
From: Washington, George
To: 

 

Limrick.
Winchester: December 31st 1755.

As there has issued Orders several times for every Officer to provide himself with a proper Regimental Dress (which dress is also particularly described:) Colonel Washington is a good deal surprized to find that some Officers are yet unprovided; and declares, that if they do not immediately procure them, or such thereof as can be had—it will be looked upon as disobedience of orders, and will be tried accordingly.
There are more persons returned as Sergeants, than are necessary for the number of Recruits in Town. Therefore a Return must immediately be given in of the names who call themselves so; that a proper choice may be made to do the Duty of Sergeants: the rest are to act as private Centinels, until further Orders.
